Citation Nr: 0403659	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-08895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to May 1945.  
This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which denied an application 
to reopen a claim for service connection for bilateral 
hearing loss, and which denied a claim for service connection 
for tinnitus.  The veteran testified at a Board hearing in 
January 2004.  In January 2004, the Board granted the 
veteran's motion to advance his case on the Board's docket.


FINDINGS OF FACT

1.  Evidence received since a June 1990 Board decision, which 
denied a claim for service connection for bilateral hearing 
loss, includes some evidence which is not cumulative or 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  Based on all the evidence, the 
veteran's current bilateral hearing loss began during his 
active military service.

2.  The veteran's current tinnitus is associated with his 
bilateral hearing loss and began during his active military 
service. 


CONCLUSIONS OF LAW

1.  Evidence received since the June 1990 Board decision is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2003).  Based on all the 
evidence, bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that service connection should be granted 
for bilateral hearing loss and tinnitus, and he maintains 
that such are due to extreme noise exposure which he 
experienced in combat during World War II.

Under the circumstances of the present case, the Board finds 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

In this case, service connection for bilateral hearing loss 
was previously denied in a June 1990 Board decision.  Such 
decision is considered final, with the exception that the 
claim may be reopened with new and material evidence.  And if 
the claim is thus reopened, the claim will be reviewed based 
on all the evidence of record.  38 U.S.C.A. §§ 5108, 7104; 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003)

The file shows that since the 1990 Board decision, additional 
treatment records and medical articles have been received, as 
well as written statements and hearing testimony by the 
veteran.  Some of this material suggests the veteran's 
current hearing loss is related to noise exposure during 
service.  The Board finds that the additional evidence, 
viewed against earlier submitted evidence, includes some 
evidence which is not cumulative or redundant, and which 
raises a reasonable possibility of substantiating the claim.  
In short, new and material evidence has been submitted, and 
the Board finds that the claim for service connection for 
bilateral hearing loss has been reopened.

The Board now addresses the merits of the reopened claim for 
service connection for hearing loss, which has been reviewed 
on a de novo basis, as well as the claim for service 
connection for tinnitus.

Evidence shows the veteran served on active duty in the Army 
(Army Air Force) from 1942 to 1945, and he saw combat action 
in the South Pacific during World War II.  He performed 
duties as a gunner on aircraft, during which he was 
repeatedly exposed to loud noise from the planes and the 
weapons.  His decorations include the Purple Heart Medal and 
Air Medals.  Hearing loss is not shown in the service medical 
records or in the available records from a number of years 
after service.  Medical records beginning in the 1970s show 
bilateral hearing loss, and some of these records note a 
history of earlier clinic visits for hearing loss in the 
1960s.  These records note the veteran had a history of noise 
exposure from aircraft and weapons during World War II.  

More recent VA medical rcords from 2001 show continuing 
bilateral hearing loss (meeting the standards of 38 C.F.R. 
§ 3.385) as well as tinnitus, with a history of World War II 
noise exposure from planes and guns.  In a March 2002 
statement, a VA audiologist noted the veteran's history of 
military noise exposure, and that the veteran felt his 
hearing loss began in service from the noise exposure and had 
progressed over the years.  The VA audiologist also commented 
that the veteran's tinnitus was likely of the same etiology 
as his hearing loss.  At his January 2004 Board hearing, the 
veteran detailed the extreme noise exposure he had during 
World War II combat, and he explained why he believed it was 
the cause of his hearing loss and tinnitus.  He also 
submitted copies of medical articles which describe how loud 
noise, such as from aircraft, can lead to sensorineural 
hearing loss, and why the loud noise or the hearing loss 
itself may lead to tinnitus.

After reviewing all the evidence, the Board finds there is a 
reasonable basis to relate the veteran's current bilateral 
hearing loss and tinnitus with his active duty.  Certainly he 
experienced tremendous noise exposure during his combat 
duties as an airplane gunner in World War II.  With regard to 
the combat provisions of 38 U.S.C.A. § 1154, the veteran has 
produced satisfactory lay or other evidence of acoustic 
trauma and hearing damage in service.  The medical treatment 
records subsequent to service, as well as the submitted 
medical articles, suggest that there is good chance that the 
service noise exposure led to the hearing loss and tinnitus, 
even if those conditions are not documented for some time 
after service.  

In light of all the evidence, the combat provisions of 
38 U.S.C.A. § 1154, and the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(a), the Board finds that the veteran's 
current bilateral hearing loss and tinnitus began with 
combat-related acoustic trauma in service.  These conditions 
were incurred in service, warranting service connection.



ORDER

Based on a reopened claim, service connection for bilateral 
hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



